The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	This communication is in response to the RCE of 1/22/2021.  Accordingly, Claims 1, 3-8, 13, 15-20 are currently pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of “receiving a plurality of spreading codes and processing the plurality of spreading codes to generate a plurality of despread signals” (as seen in the independent claims) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 recite the subject matter “receiving a plurality of spreading codes and processing the plurality of spreading codes to generate a plurality of despread signals”. However such subject do not seem to be disclosed in the Specification or Drawings. Examiner suggests clarifying such subject matter or specifically pointing out such subject matter in the Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 7, 8, 13, 19, 20, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 13 recites the limitation “receiving a plurality of spreading codes”. However the independent claims also recites “a spreading code algorithmically generated”. Thus it is unclear if spreading codes should be received or generated.
Claim 1 recites the limitation "the received signal" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the received signal" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, 8, 19, 20 recites “a plurality of spreading codes” and “said plurality of spreading codes”. It is however unclear if such spreading codes is the same or different from a plurality of spreading codes recited in the independent claims. 
Claim 8 and 20 recites the subject matter “generate a plurality of despread signals; and determining a source of said received signal based on said plurality of despread signals” in which is similarly recited in the independent claims. It is thus unclear on if such subject matter should be considered as separate or same to the similar subject matter seen in the independent claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 5-7, 8, 13, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2014/0269532), in view of Sahin et al. (US 2015/0109943), in further view of Davidson et al. (US 2007/0063911), in further view of Lee (US 5894291), in further view of Sasich et al. (US 6661904), in further view of Roh et al. (US 2013/0185617), in further view of Cho et al. (US 2008/0187029), in further view of Tzou (US 5881098).
Regarding claim 1, 13, Huang discloses a method (the method including transmitting, by an AP, beacons to activate sets of UE of the plurality of UEs based on a protocol. abstract and figure 1) comprising:
in a backhaul transceiver comprising a plurality of antenna arrays (the transmitter may include one or more arrays of phased antenna elements that each create a directional beam, [0068] and figure 2), and signal processing circuitry (the processor be any device capable of processing data, [0071] and figure 2): 
generating, via said signal processing circuitry, a beacon signal thatuniquely indicates location (beacon be transmitted using a resource that is associated with a particular location and the UE receive location information of the AP instructing the UE of the AP’s location and the location information is embedded in the beacon signal, [0103] and [0114]) and [0103]), wherein said beacon uses a spreading code generated from a unique identifier of said location (beacon be transmitted using a resource that is associated with a particular location and protocol associate different 
transmitting said beacon signal via at least one of said antenna arrays (transmitter transmit the beacon, [0105]), wherein said beacon signal is controlled dynamically according to direction (directional, [0014] and [0068])

Huang however fails to specifically disclose the backhaul transceiver be microwave. Huang however discloses of the concept of a cell including a plurality of UEs communicating with an AP ([0064]-[0066]). In a similar field of endeavor, Sahin further discloses that base stations (correlating to AP of Huang) may communicate with one or more of the WTRUs over an air interface which may be any suitable wireless communication link such as microwave ([0028] and [0031]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate wireless communication link such as microwave as disclosed by Sahin into the access point and method for transmitting beacons by such access points as disclosed by Huang in order to correctly and efficiently transmit data between AP and UEs of a system and have more robust and flexible system.

The combination of Huang and Sahin however fails to specifically disclose a positioning circuitry and determining, via said positioning circuitry, a location of said small cell backhaul transceiver and a sensor and determining, via said sensor, an orientation of said microwave backhaul transceiver. However as discussed above, 

The combination of Huang, Sahin, and Davidson however fails to specifically disclose wherein said microwave backhaul transceiver is operable to adjust said orientation based on a wind load. However as discussed above, Huang discloses that the beacons are directional beams and the transmitting includes forming a direction of the beacon and that the phases of the antenna element may be adjustable to create directional beams in different locations ([0014] and [0068]) and Davidson discloses orientation information being obtained using a variety of sensors and that such information (position and orientation) be utilized to control attributes of the antenna (abstract and [0002] and [0009]-[0011] and [0064]-[0066]). In a similar field of endeavor, Lee discloses of a system and method for counteracting sway in antenna systems (abstract) and further discloses that antenna towers are susceptible to sway due to wind load and that the antenna beam direction is shifted (col2 lines 1-11) and of redirecting a beam based on a sway signal (adjust said orientation based on a wind load (correlating to sway), col3 lines 1-10 and col 3 lines 5-45 and col5 lines 13-35). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of adjusting and redirecting antennas/transceivers based on a wind load which causes sway as disclosed by Lee into the access point and method for transmitting beacons in which location information is embedded in the beacon signal and directional beam are used as disclosed by Huang, Sahin, and Davidson in order to correctly and efficiently transmit data between AP and UEs with regards to directionality and orientation such that such directional beam is not effected by wind loads causing sways. 

The combination of Huang, Sahin, Davidson, and Lee however fails to specifically disclose that a spreading code is algorithmically generated from said location. As discussed above, Huang however discloses a beacon be transmitted using a resource that is associated with a particular location and protocol associate different spreading codes with different geographical locations, [0103] and [0106] and [0119] and [0114]). Sasich further discloses that spreading codes may be related to locations algorithmically or reference to a lookup table (spreading code is algorithmically generated from said location, col5 lines 39-45). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using spreading codes that are related to locations algorithmically or reference by a lookup table as disclosed by Sasich into the access point and method for transmitting beacons in which location information is embedded in the beacon signal and directional beam are used as disclosed by Huang, Sahin, Davidson, Lee in order to correctly and efficiently determine the proper spreading codes to implement, via algorithmically or a table, with regards to the beacon.

The combination of Huang, Sahin, Davidson, Lee, and Sasich however fails to specifically disclose the detail of a digital to analog converter (DAC). Huang however discloses of digital signal processors (DSPs, [0059]) and that protocols may associate different frequency resources and different frequency bands with respects to transmitting the beacon ([0119] and [0106]) and as discussed above, Sahin discloses 

The combination of Huang, Sahin, Davidson, Lee, Sasich, and Roh however fails to disclose receiving a plurality of spreading codes and of generating despread signals. In a similar field of endeavor, Cho discloses a BS for receiving a spreading signal comprising a signal despreader that dispreads the spreading signals output from the spreading signal orderer to thereby restore the signals that each MS has transmitted and for dispreading of the spreading signals, the signal despreader can use spreading codes and the spreading codes can be transmitted/received over a separate message  or can be transmitted/received along with the parameters exchanged between the BS and the MSs (receiving a plurality of spreading codes and processing the plurality of spreading codes to generate a plurality of despread signals, [0066] and [0077] and figure 4). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving a plurality of spreading codes and processing the spreading codes to generate despread signals as disclosed by Cho into the method for spatially grouped random access in a wireless network as disclosed by Huang, Sahin, Davidson, Lee, Sasich, and Roh in order to improve the system and to correctly obtain desired signals communicated between UEs and BS/APs involving spreading signals. 

The combination of Huang, Sahin, Davidson, Lee, Sasich, Roh, and Cho however fails to disclose determining a source of the received signal based on the plurality of despread signals. However in a similar field of endeavor, Tzou discloses of the similar concept of spreading and dispreading the received signal to recover the original signal (col1 lines 5-15) and further discloses a receiver for processing a spread spectrum signal which contains source information and the receiver includes a dispreading circuit and processing to extract the source information (determining a source of the received signal based on the plurality of despread signals,  col2 lines 40-56 and abstract and col2 lines 1-10). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the 
Regarding claim 5, 17, Huang discloses wherein: said microwave backhaul transceiver comprises a plurality of front-end circuits; and controlling, by each of said front-end circuits, a directionality at which said beacon radiates from a respective one of said antenna arrays ([0068] and [0014]).
Regarding claim 6, 18, Huang discloses during said transmitting, varying a directionality at which said beacon radiates from a particular one of said antenna arrays such that said beacon is transmitted in multiple directions from said particular one of said antenna arrays ([0068] and [0014]).
Regarding claim 7, 19, Huang discloses, comprising determining, by said signal processing circuitry, a plurality of spreading codes of possible link partners based on said location, wherein said plurality of spreading codes are a subset of all possible spreading codes (protocol associate different spreading codes with different geographic locations, [0119] and [0106]-[0109] and [0112] and [0129])

In a similar field of endeavor, Cho discloses a BS for receiving a spreading signal comprising a signal despreader that dispreads the spreading signals output from the spreading signal orderer to thereby restore the signals that each MS has transmitted and for dispreading of the spreading signals, the signal despreader can use spreading codes (receiving a signal via at least one of said antenna arrays and processing said received signal with said plurality of spreading codes to generate a plurality of despread signals, [0066] and [0077] and figure 4). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving a signal and using  spreading codes to generate despread signals as disclosed by Cho into the method for spatially grouped random access in a wireless network as disclosed by Huang, Sahin, Davidson, Lee, Sasich, and Roh in order to improve the system and to correctly obtain desired signals communicated between UEs and BS/APs involving spreading signals and spreading codes. 

The combination of Huang, Sahin, Davidson, Lee, Sasich, Roh, and Cho however fails to disclose determining a source of the received signal based on the However in a similar field of endeavor, Tzou discloses of the similar concept of spreading and dispreading the received signal to recover the original signal (col1 lines 5-15) and further discloses a receiver for processing a spread spectrum signal which contains source information and the receiver includes a dispreading circuit and processing to extract the source information (determining a source of the received signal based on the plurality of despread signals,  col2 lines 40-56 and abstract and col2 lines 1-10). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of determining a source of the received/original signals based on dispreading  as disclosed by Tzou  into the method for spatially grouped random access in a wireless network comprising spreading and dispreading as disclosed by Huang, Sahin, Davidson, Lee, Sasich, Roh, and Cho in order to improve the system and to correctly obtain  desired signals communicated between UEs and BS/APs and to associate such desired signals with the correct source. 


Claim 3, 4, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Sahin, in view of Davidson, in view of Lee, in view of Sasich, in view of Roh, in view of Cho, in view of Tzou, in further view of Doppler et al. (US 2011/0267977).
Regarding claim 3, 4, 15, 16, Huang, Sahin, Davidson, Lee, Sasich, Roh, Cho, and Tzou fails to specifically disclose wherein said unique identifier of said location  It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the use of GPS coordinates or street addresses as disclosed by Doppler into the method of transmitting beacons from an AP embedded with location information as disclosed by Huang, Sahin, Davidson, Lee, Sasich, Roh, Cho, and Tzou in order to improve the system and to flexibly inform UEs of location information such as with the use of coordinates and street addresses.


Examiner’s Note
Examiner suggests amending the independent claims to incorporate the subject matter as seen in [0048]-[0051] of the Specification regarding “if the correlation between the beacon and spreading code N is above a determined threshold, then the spreading code was the correct spreading code and the small cell backhaul transceiver 100j knows that the beacon was received from another small cell backhaul transceiver…the small cell backhaul transceiver 100j attempts to establish a link with the discovered other small cell backhaul transceiver…if the correlation between the beacon and spreading code n is below the determined threshold, the process advances to block 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abedi et al. (US 2008/0167047) disclosing the despreader use the channelization codes employed in the uplink to separate the various channels transmitted by the source UEs ([0098])
Ishiguro et al. (US 5940428) disclosing a plurality of spreading codes are supplied to a dispreading circuit which dispreads the received spread spectrum signal by the plurality of spreading codes and thus a plurality of despread signals are obtained (abstract)
Baran (RE 32905) disclosing dispreading is essentially the multiplication of the received signal with the spreading codes assigned to the particular remote station (col14 line 65-col15 line 5)
Kangas et al. (US 2014/0133542) disclosing the desired UL signal to be sent is spread in the UE by scrambling codes and channelization codes  before transmission and the received UL radio signals are despread in the Node B, regaining the desired signal ([0022])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NGUYEN H NGO/Examiner, Art Unit 2473